
	

114 HR 3117 IH: Fund Essential Menstruation Products Act of 2015
U.S. House of Representatives
2015-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3117
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2015
			Ms. Meng introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for reimbursement from health flexible
			 spending arrangements for feminine hygiene products.
	
	
 1.Short titleThis Act may be cited as the Fund Essential Menstruation Products Act of 2015 or the FEM Products Act of 2015. 2.Reimbursement from health flexible spending arrangements for feminine hygiene products (a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(g)Feminine hygiene products
 (1)In generalAmounts paid or incurred for feminine hygiene products shall be treated as a qualified medical expense eligible for reimbursement from a health flexible spending arrangement.
 (2)Feminine hygiene products definedFor purposes of paragraph (1), the term feminine hygiene products means tampons, pads, liners, cups, sponges, douches, wipes, sprays, and similar products used by women with respect to menstruation or other genital-tract secretions..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
